United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60129
                          Summary Calendar



SANJAY KIRTIBH SHAH,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A78 510 085
                        ---------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sanjay Kirtibh Shah petitions this court for review of the

Board of Immigration Appeals’s (BIA’s) decision denying asylum,

withholding of removal, and protection under the Convention

Against Torture (CAT).   Shah contends that he is entitled to

asylum and asserts that the immigration judge erred in

determining that there were no changed country conditions so as

to excuse the untimeliness of his asylum application.       We do not,

however, have jurisdiction to review the immigration judge’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60129
                                -2-

discretionary determination that Shah’s asylum application was

untimely.   See 8 U.S.C. § 1158(a)(3).    The petition for review is

thus DISMISSED as to the claims concerning asylum.

     The IJ’s conclusion that Shaw was ineligible for withholding

of removal is supported by substantial evidence.    The evidence

does not compel a contrary conclusion.    Shah has not shown that

he will be singled out for persecution if he returns or that

there is a pattern or practice of discrimination against Muslims.

See 8 C.F.R.

§ 208.16(b)(1), (2); see Zhao v. Gonzales, 404 F.3d 295, 307 (5th

Cir. 2005).

     Shah does not argue in his brief that he was due relief

under the CAT.   As such, the claim is waived.    See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    Shah’s petition

for review is DENIED IN PART.

     PETITION DISMISSED IN PART AND DENIED IN PART.